—Judgment unanimously affirmed without costs. Memorandum: Supreme Court properly dismissed plaintiff’s claims for punitive damages prior to trial (see, Taylor v Dyer, 190 AD2d 902). Plaintiffs contention that the court erred in allowing defendants to conduct further discovery and a neurological examination of plaintiff after the note of issue and certificate of readiness had *887been filed is not properly before us. Although plaintiff appealed from that order, the appeal was either withdrawn or not perfected.
Plaintiff contends that the court made numerous erroneous evidentiary rulings requiring reversal. We disagree. In particular, we note that the court properly precluded evidence pertaining to defendants’ actions in the months subsequent to the accident; at trial, plaintiff effectively combined any claim for post-accident enhancement of injuries with the underlying negligence action. Plaintiff also contends that the court improperly excluded evidence of defendant Mark Doyle’s two prior convictions for driving while intoxicated. Plaintiff failed to offer that evidence at trial, however, and thus has failed to preserve her contention for our review.
We have considered plaintiff’s remaining contentions and conclude that they are without merit. (Appeal from Judgment of Supreme Court, Monroe County, Calvaruso, J.—Negligence.) Present—Lawton, J. P., Hayes, Wisner, Boehm and Fallon, JJ.